United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0998
Issued: May 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 11, 2016 appellant filed a timely appeal from a February 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a head injury
on January 29, 2015 in the performance of duty; and (2) whether he met his burden of proof to
establish an emotional or stress-related physical condition in the performance of duty.
FACTUAL HISTORY
On February 17, 2015 appellant, then a 46-year-old motor vehicle operator, filed a
traumatic injury claim (Form CA-1) alleging that on January 29, 2015 he fainted and bumped his
1

5 U.S.C. § 8101 et seq.

head on the floor after his supervisor threatened him and failed to allow him a rest break. He
also alleged that he experienced stress affecting his heart. Appellant stopped work on
January 29, 2015. His supervisor noted that he was unsure whether the incident “was staged or
not.”
In a statement dated January 29, 2015, W.K., a coworker, related that he and another
individual found appellant alone on the floor unresponsive and called for emergency services.
S.W., a coworker, related in a statement dated January 30, 2015 that he and W.K. found
appellant on the floor near the counter with labored breathing. They called emergency services.
Dr. Trevor John Mills, an osteopath, evaluated appellant at the emergency department on
January 29, 2015. He noted that the chest pain began after he had an “argument with his boss.”
Dr. Mills diagnosed chest pain and emotional stress.
Dr. Jennifer E. Morley, who specializes in emergency medicine, indicated on January 30,
2015 that appellant could return to full-time work on January 31, 2015.
Appellant filed a grievance alleging that on January 29, 2015 P.K., a supervisor, refused
to let him take a break, asked him in a loud voice why he was so late returning to the office,
slammed his fist against a table, and threatened to fire him like he had fired appellant’s nephew.
He advised that he felt dizzy and fell, but the supervisor did not call for emergency assistance.
Appellant believed P.K. was retaliating against him because he had filed a January 6, 2014
grievance when Y.M., a supervisor, told appellant he was on P.K.’s “hit list.”
Dr. Arash Nassim, a gastroenterologist, treated appellant on February 3, 2015 for chest
pain and an acute stress reaction. In progress reports dated February 24 and March 17, 2015, he
noted a variety of health issues, including generalized anxiety disorder and acute reaction to
stress. Dr. Nassim found appellant should remain off work from February 25 to March 18, 2015.
Y.M. responded on February 19, 2015 that he had not harassed appellant, but instead
assigned him work as necessary to manage mail. He related, “At no time have I singled out any
one driver to do a job, but use the drivers I have available to me at that time.”
In an interview dated February 19, 2015, W.K. advised that on January 29, 2015 he found
appellant “lying on the ground kind of up against the counter, he was unresponsive to me
touching him or talking to him.” Appellant did not seem unconscious as his eyes moved, but he
related that it did not appear that appellant had fallen but rather “like he slid down the side of the
counter, or maybe collapsed slowly onto the ground. Appellant’s turban was on his head and he
was lying flat with his left hand on his chest and his right hand on the ground.”
On February 24, 2015 the employing establishment controverted the claim, noting that
the medical evidence did not discuss a head injury and that it was unclear how appellant fell.
By letter dated March 9, 2015, OWCP requested that appellant submit additional factual
and medical information, including a detailed description of the work factors to which he
attributed his condition.

2

In a report dated March 17, 2015, Dr. Nassim related that on January 29, 2015 appellant’s
supervisor had advised appellant that he was going to be fired like he had fired his cousin.
Appellant became dizzy and fell to the ground, but the supervisor did not call for emergency
services. Appellant’s coworkers found him and called an ambulance. Dr. Nassim referred him
to a neurologist as appellant had continued anxiety and difficulty concentrating.
Appellant provided a statement on March 25, 2015 describing the events of
January 29, 2015. He began work at 12:00 p.m., took lunch from 2:30 to 3:00 p.m., and was
unloading mail at 6:25 p.m. when P.K. instructed him to go to another location. P.K. denied
appellant’s request for a rest break even though he had worked almost six hours with no break
and was entitled to receive two rest breaks each eight hours. After appellant returned to the
office at 8:45 p.m., P.K. yelled at him and threatened him. Appellant provided copies of
grievances that had been filed by his coworkers against P.K. and Y.M. He also submitted a copy
of a Step 2 grievance that he had filed on November 18, 2014 alleging that on October 16, 2014
Y.M. had singled him out for inventory and told appellant that he was on P.K.’s “hit list.” The
employing establishment denied the Step 1 grievance on November 9, 2014.2 On April 10, 2015
appellant appealed the Step 1 grievance, arising out of the events on January 29, 2015, to
arbitration.
In a February 6, 2015 statement, received by OWCP on April 10, 2015, appellant related
that P.K. had assigned appellant a mail delivery at 6:25 p.m. on January 29, 2015 and had denied
his request for a break. When he returned, P.K. asked appellant why he was late and he
responded that P.K. should check appellant’s form. The supervisor accused him in a loud voice
of planning to be late, slammed his fist on the table, and threatened to fire him like he had fired
appellant’s nephew. Appellant believed that C.D., a manager, gave P.K. his personal family
information. He related “When he was still threatening me, my legs started shaking, my head
started spinning, and I felt dizzy and fell on the floor and I was unconscious.” Appellant
indicated that he was discharged from the hospital the following day. He maintained that P.K.
refused to call an ambulance for him.
Appellant further questioned why the employing establishment had not taken action on
his November 6, 2014 grievance against P.K. and Y.M. He asserted that P.K. would telephone
him on his mobile telephone even when he was driving and could not take the call. The
supervisor would then harass appellant because he did not answer his telephone. Appellant
submitted a copy of his schedule for January 29, 2015.
In a February 11, 2015 interview, P.S., a coworker, related that he was at his desk on
January 29, 2015 when appellant returned to his work location. He left the office for five or six
minutes and, when he got back, appellant was lying on the floor and did not respond.
C.D., in an April 13, 2015 statement, related that based on an interview with two
employees it appeared that appellant had lain or sat down on the floor and had not fallen. She
asserted that Y.M. and P.K. did not treat any employees differently or in a poor manner. C.D.
advised that appellant’s grievance was denied. She denied ever discussing appellant’s family
2

Appellant also filed a grievance alleging that on October 9, 2014 he was forced to work overtime and perform
work from a different craft.

3

information with P.K., but did discuss work performance and other matters with him in his
capacity as a supervisor.
On April 14, 2015 P.K. advised that appellant did not request a break after P.K. had
instructed him to deliver mail to another location on January 29, 2015. He indicated that
appellant’s schedule did include a scheduled lunch break, but did not provide break times as they
were built into the routine. P.K. asked appellant to deliver mail during his standby time and,
when he returned, asked him in front of P.S. why it took appellant so long to make the delivery
in a professional manner. P.K. left the office and when he returned he found appellant lying on
the floor. P.K. denied slamming his fist, referring to firing his nephew, or receiving any personal
information about him from C.D. He denied threatening appellant, but did tell him that he would
talk to him tomorrow with a union steward present. P.K. noted that appellant was released from
the hospital the same night with no restrictions. He denied harassing appellant for not answering
his mobile telephone, but indicated that he only called about work matters. P.K. indicated that
appellant provided his mobile telephone for work communications.
The employing establishment submitted statements from supervisors, Y.M. and T.O.,
indicating that appellant and other employees were insubordinate, did not follow instructions,
took repeated breaks, and created a hostile work environment.3
By decision dated July 30, 2015, OWCP denied appellant’s claim for a stress-related
condition after finding that he had not established any compensable work factors. It informed
him that, as he was attributing his condition to events occurring over the course of more than one
workday, it had converted his claim to an occupational disease.
In a report dated July 2, 2015, received by OWCP on September 2, 2015, Dr. Kenneth
Cheung, a neurologist, provided a history of appellant fainting on January 29, 2015 after his
supervisor yelled at him and threatened to fire him. He diagnosed an adjustment disorder with
anxiety, altered mental state, staring spell, cognitive changes, and migraine.
On August 26, 2015 appellant requested a review of the written record. He maintained
that a February 26, 2015 grievance settlement established harassment by Y.M. Appellant related
that he worked on January 29, 2015 without a break. He disputed that he had been insubordinate
and noted that P.S. had not been present when P.K. threatened him. He also questioned why the
employer had not obtained statements from his regular supervisors. Appellant attached his usual
work schedule effective April 15, 2014 and his January 29, 2015 schedule. His usual schedule
reflects break times, but also notes that appellant was on standby time from 6:36 p.m. until 7:50
p.m.
In an emergency department report dated January 30, 2015, received by OWCP on
September 2, 2015, Dr. Mills obtained a history that appellant had been experiencing chest pain
after his supervisor threatened to fire him. He related, “During this argument he had the gradual
onset of left-sided chest heaviness, feeling of ‘shallow breathing,’ [and] lightheadedness. He sat
down on the ground and ‘did [not] feel like speaking to anyone’ for about 10 minutes, therefore
3

The record also contains statements from coworkers generally indicating that they witnessed appellant
unconscious on the floor on January 29, 2015 and a statement indicating that P.K. was disrespectful.

4

bystanders called EMS [emergency medical services]. [Appellant] reports that he was conscious
during this time just having a lot of pain.” Dr. Mills diagnosed chest pain and emotional stress
and discharged him from the emergency department.
C.D. signed a grievance settlement on February 26, 2015 regarding appellant’s
October 15, 2014 allegation that Y.M. had told appellant that he was on P.K.’s “hit list.” It
provided that both employees and supervisor would treat each other with dignity and respect, and
that the agreement constituted a settlement of all issues.
Appellant submitted behavioral therapy notes dated February through June 2015 and an
August 10, 2015 discharge summary describing his treatment for major depressive disorder and
post-traumatic stress disorder. In a treatment note dated June 26, 2014, Dr. Mahendra Singh, a
Board-certified internist, related a history of a concussion after a head injury in January 2015
which rendered appellant “unconscious for approximately 15 minutes.” Dr. Singh diagnosed
hypertension, chronic headaches, a history of concussion, and depression with anxiety.
In a report dated November 17, 2015, Dr. Janak Mehtani, a Board-certified psychiatrist,
noted that appellant became dizzy after P.K. yelled at him and thereafter appellant sat down on
the floor. He related, “Apparently, [appellant] fell backwards, passed out, and was unconscious
for a few minutes.” Dr. Mehtani diagnosed major depressive disorder with anxiety attacks and
post-traumatic stress disorder, compulsive personality traits, and recurrent headaches.
In a decision dated February 17, 2016, an OWCP hearing representative affirmed the
July 30, 2013 decision. He found that appellant had not established an emotional condition or
stress-related condition due to the work factors on January 29, 2015. The hearing representative
further determined that he had not established that he fainted and fell onto the floor on
January 29, 2015 and that, even if he had established that he fell and hit his head, the medical
evidence was insufficient to show that he sustained an injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, the employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

5

alleged, by a preponderance of the reliable, probative, and substantial evidence.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.7 An employee may establish that the employment
incident occurred as alleged, but fail to show that his disability and/or condition relates to the
employment incident.8
As noted, the first fact of injury component to be established is that the employee actually
experienced the employment incident which is alleged to have occurred.9 An injury does not
have to be confirmed by eyewitnesses in order to establish that an employee sustained an injury
in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his subsequent course of action.10 An employee has not
met his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.11
ANALYSIS -- ISSUE 1
Appellant contended that he fainted on January 29, 2015 and fell, striking his head on the
floor. The Board finds that there are inconsistencies in the evidence that cast serious doubt upon
his assertion that he lost consciousness or fainted and fell to the floor on January 29, 2015.
Appellant’s coworkers, W.K. and S.W., found him alone and unresponsive on January 29, 2015
and called emergency services. W.K. advised that it appeared that he had slowly collapsed to the
ground or slid down from the counter rather than fell, and that his left hand was on his chest and
his right on the ground.
Additionally, the most contemporaneous medical evidence does not provide support for
the factual component of appellant’s claim. In the January 30, 2015 emergency report, Dr. Mills
obtained a history of appellant sitting down on the floor due to chest pain after his supervisor
threatened to fire him. He noted that appellant did not lose consciousness. In a report dated
March 17, 2015, Dr. Nassim related that appellant felt dizzy and fell on January 29, 2015. While
he subsequently asserted that he fainted on January 29, 2015, the Board finds that the emergency
room report constitutes the most probative evidence and establishes that he did not faint or lose
consciousness on January 29, 2015.12 Consequently, the Board finds that appellant has not
established fact of injury due to inconsistencies in the evidence that case serious doubt as to
whether the traumatic incident occurred at the time, place, and in the manner alleged.
6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

9

See Louise F. Garnett, 47 ECAB 639 (1996).

10

See Betty J. Smith, 54 ECAB 174 (2002).

11

Id.

12

See S.W., Docket No. 12-1127 (issued October 10, 2012).

6

Additionally, appellant has not submitted any medical evidence showing that he sustained
an injury due to the alleged January 29, 2015 work incident. Dr. Mills’ January 30, 2015
emergency room report noted that he had chest pain after an argument with his supervisor. He
indicated that appellant sat on the ground after the argument and did not want to speak to anyone
for around 10 minutes. Dr. Mills diagnosed chest pain and emotional stress. Dr. Nassim treated
appellant in February for chest pain and an acute reaction to stress. On March 17, 2015 he noted
that appellant experienced dizziness and fell to the ground after his supervisor told him that he
was going to fire him. Dr. Nassim referred appellant to a neurologist. Neither Dr. Mills nor
Dr. Nassim diagnosed a head injury, and thus their opinions are of little probative value.
On June 26, 2015 Dr. Singh indicated that appellant related a history of a head injury and
concussion in January 2015 with a loss of consciousness for 15 minutes. He diagnosed chronic
headaches, a history of concussion, hypertension, and depression with anxiety. Dr. Singh,
however, did not address the cause of the diagnosed conditions and thus his opinion is of little
probative value on the issue of causation.13 Additionally, he relied upon a history of appellant
sustaining a concussion and loss of consciousness in January 2015, which is not supported by the
evidence.14
Dr. Mehtani, on November 17, 2015, advised that appellant experienced dizziness after
P.K. yelled at him such that he fainted and fell backwards. He diagnosed emotional conditions
and recurrent headaches. Dr. Mehtani did not find that appellant sustained an injury to his head
on January 29, 2015, and thus his opinion is insufficient to meet appellant’s burden of proof.
As appellant has not established the factual or medical component of his claim, he has not
met his burden of proof to establish that he sustained an injury on January 29, 2015 in the
performance of duty.
LEGAL PRECEDENT -- ISSUE 2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.15 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.16

13

See K.W., 59 ECAB 271 (2008).

14

See Roger Dingess, 47 ECAB 123 (1995).

15

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

16

Gregorio E. Conde, 52 ECAB 410 (2001).

7

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.17 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.18
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.19
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.20 A claimant must
establish a factual basis for his allegations with probative and reliable evidence. Grievances and
Equal Employment Opportunity complaints, by themselves, do not establish that workplace
harassment or unfair treatment occurred.21 The issue is whether the claimant has submitted
sufficient evidence under FECA to establish a factual basis for the claim by supporting his or her
allegations with probative and reliable evidence.22 The primary reason for requiring factual
evidence from the claimant in support of his allegations of stress in the workplace is to establish
a basis in fact for the contentions made, as opposed to mere perceptions of the claimant, which in
turn may be fully examined and evaluated by OWCP and the Board.23
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.24 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

17

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
18

See William H. Fortner, 49 ECAB 324 (1998).

19

Ruth S. Johnson, 46 ECAB 237 (1994).

20

See Michael Ewanichak, 48 ECAB 364 (1997).

21

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

22

See James E. Norris, 52 ECAB 93 (2000).

23

Beverly R. Jones, 55 ECAB 411 (2004).

24

Dennis J. Balogh, 52 ECAB 232 (2001).

8

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.25
ANALYSIS -- ISSUE 2
Appellant alleged that he sustained an emotional condition as the result of a traumatic
injury on January 29, 2015. The Board finds that, while appellant primarily attributed his
condition to events occurring on January 29, 2015, he also raised allegations occurring over the
course of more than one work shift, and thus his claim is properly considered as an occupational
disease claim.26
OWCP denied appellant’s emotional condition claim as he did not establish any
compensable employment factors. The Board must, therefore, initially review the record of
evidence to determine whether these alleged incidents and conditions of employment are covered
work factors under FECA.
Appellant’s contentions do not pertain to the performance of his regular or specially
assigned duties under Cutler.27 Rather, he alleged error and abuse in administrative matters and
harassment by his supervisor.
In Thomas D. McEuen,28 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.29
Appellant alleged that P.K. erred in ordering him to deliver more mail on January 29,
2015 without a break. The assignment of work is an administrative function and, absent error or
abuse, not compensable.30 Appellant related that on January 29, 2015 he began work at 12:00
25

Id.

26

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
27

See supra note 16.

28

See Thomas D. McEuen, supra note 18.

29

See Richard J. Dube, 42 ECAB 916 (1991).

30

See Robert W. Johns, 51 ECAB 137 (1999).

9

p.m. and took lunch from 2:30 to 3:00 p.m. At 6:25 p.m., P.K. instructed him to go to another
location and denied his request for a break. In a statement dated April 14, 2015, P.K. asserted
that appellant had not asked for a break and advised his schedule did not provide a scheduled
break time other than lunch. He was instead on standby time when the supervisor instructed him
to deliver mail. Appellant has not provided any evidence corroborating that P.K. erred or acted
abusively in instructing him to deliver mail the evening of January 29, 2015.
The Board further finds that appellant has not factually established that C.D. disclosed
information about his family to P.K. Both C.D. and P.K. denied discussing his personal
information and appellant has not submitted factual evidence corroborating his allegation.
Appellant has the burden of proof to establish a factual basis for his allegations with reliable and
probative evidence.31 Consequently, he has not established a compensable work factor.
Appellant primarily attributed his chest pain and acute stress reaction to harassment and
verbal abuse by P.K. on January 29, 2015. He asserted that P.K. asked him in a loud voice why
it took him so long to return from a delivery, slammed his fist on a table, and threatened to fire
him. Harassment and discrimination by supervisors and coworkers, if established as occurring
and arising from the performance of work duties, can constitute a compensable work factor.32 A
claimant, however, must substantiate allegations of harassment and discrimination with probative
and reliable evidence.33 Additionally, verbal altercations with supervisors, when sufficiently
detailed by the claimant and supported by the record, may constitute factors of employment.
This does not imply, however, that every statement uttered in the workplace will give rise to
coverage under FECA.34
On April 14, 2015 P.K. advised that he had asked appellant, in a professional manner,
why his delivery took so long. He denied threatening appellant but did inform him that P.K.
wanted to speak to him the next day in front of a union steward. Appellant did not submit any
corroborating evidence to support the alleged harassment or verbal abuse by P.K. on January 29,
2015 and thus has not established a compensable work factor.
Appellant alleged that P.K. called his mobile telephone while he was driving and
harassed him for not answering. P.K. indicated that he only telephoned about work matters and
had not harassed him for not answering while driving. Appellant has not submitted evidence
substantiating his assertion and thus has not established a compensable work factor.
Appellant maintained that the employing establishment approved his grievance regarding
actions taken by Y.M. on October 15, 2014. A February 26, 2015 grievance settlement indicated
that supervisors and managers should treat each other respectfully and that this constituted a
settlement of the grievance. Grievances and Equal Employment Opportunity complaints by

31

See Pamela D. Casey, 57 ECAB 260 (2005).

32

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

33

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

34

Marguerite J. Toland, 52 ECAB 294 (2001).

10

themselves do not establish that workplace harassment or unfair treatment occurred.35 The issue
is whether the claimant has submitted sufficient evidence under FECA to establish a factual basis
for the claim by supporting his allegations with probative and reliable evidence. The primary
reason for requiring factual evidence from the claimant in support of his allegations of stress in
the workplace is to establish a basis in fact for the contentions made, as opposed to mere
perceptions of the claimant, which in turn may be fully examined and evaluated by OWCP and
the Board.36 The grievance settlement did not find harassment by management but instead
merely noted that the parties should treat each other with respect. The Board finds that appellant
has not established a factual basis for his claim of harassment by probative and reliable
evidence.37
For the foregoing reasons, appellant has not established a compensable employment
factor and therefore did not establish that he sustained an emotional condition in the performance
of duty.38
On appeal appellant advised that he submitted supporting medical and factual
information. As discussed, however, it is insufficient to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a head injury in the performance of
duty on January 29, 2015. The Board also finds that he has not established an emotional
condition in the performance of duty.

35

See J.D., Docket No. 09-0818 (issued August 10, 2009).

36

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

37

See R.V., Docket No. 10-0652 (issued November 10, 2010).

38

As appellant has not established any compensable employment factors, the Board need not address the medical
evidence of record; see Hasty P. Foreman, 54 ECAB 427 (2003).

11

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

